IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-79,397-01 & WR-79,397-02




EX PARTE BRUCE CRISWELL, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NO. F-2009-1199-E
IN THE 367TH JUDICIAL DISTRICT COURT FROM DENTON COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count
of indecency with a child, sentenced to ten years’ imprisonment,  and four counts of aggravated
sexual assault of a child, sentenced to 20 years’ imprisonment for each count.  The Second Court of
Appeals affirmed his convictions.  Criswell v. State, No. 02-10-00074-CR (Tex. App.–Ft. Worth
August 31, 2011).
            On May 22, 2013, this Court remanded the -01 application to the trial court for findings of
fact and conclusions of law.  On June 24, 2013, the trial court signed findings of fact and conclusions
of law that were based on affidavits from trial counsel and the prosecutor.  The trial court
recommended that relief be denied.
            Based on the trial court’s findings of fact as well as this Court’s independent review of the
entire record, we deny relief.

Filed:  July 24, 2013
Do not publish